DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 4, 6, 7, 18, 24, 25, 36, 37-41 and 46-52 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art teach a computer implemented method comprising simulating by a processor, using an electromagnetic solver including ray launching or ray tracing, multiple rays that reach a vicinity of a receiver of a wireless channel with environmental details including the moving status and the sizes of objects to determine channel characteristics, a ray tracing model, see Kim et al. US 2019/0380090 in combination with Yin US 2013/0005285. 
As to claims 4 and 37, the prior art does not also teach the computer implemented method wherein generating the ray tracing model includes controlling a beam width of a given ray to be below a threshold wherein the given ray is split into sub cones in case that a cone cross section of the given ray exceeds the threshold.
As to claim 18, the prior art does not also teach the ray tracing further includes a first group of rays that hit ground and a second group of rays that do not hit the ground or a group of rays that is used to determine a time invariant portion of the wireless channel and another group of rays that is used to determine a time variant portion using rays that hit foliage or a person that that is indoors near the receiver.
As to claim 40, the prior art does not specifically teach the ray tracing further includes identifying from a first group of rays that hit the ground and a second set of rays that hit a vehicle and ascertaining for a given ray in the set of rays whether the given ray is shadowed off another vehicle based on dimensions of another vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644